DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/04/2020, 08/12/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims 1-20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
“process the first and second speech-related features to determine if the speech from the first and second users exhibits positive or negative vocal entrainment; 
 	process the first and second brain activity features to determine if the brain activity of the first and second users is aligned or misaligned; and 
 	generate display commands that cause at least one display device to render feedback images that indicate (i) if the speech from the first and second users exhibits positive or negative vocal entrainment and (ii) if the brain activity of the first and second users is aligned or misaligned.” as recited n Claim 1.  

 	“processing the first and second speech-related features to determine if the speech from the first and second users exhibits positive or negative vocal entrainment; 
 	processing the first and second brain activity features to determine if the brain activity of the first and second users is aligned or misaligned; and 
 	generating feedback, on at least one display device, that indicates (i) if the speech from the first and second users exhibits positive or negative vocal entrainment and (ii) if the brain activity of the first and second users is aligned or misaligned.” as recited in Claim 9.  

 	“process the first and second speech-related features to determine if the speech from the first and second users exhibits positive or negative vocal entrainment; 
 	process the first and second brain activity features to determine if the brain activity of the first and second users is aligned or misaligned; and 
 	generate display commands that cause at least one display device to render feedback images that indicate (i) if the speech from the first and second users exhibits positive or negative vocal entrainment and (ii) if the brain activity of the first and second users is aligned or misaligned.” as recited in Claim 17.   

	The closest prior arts found as following. 
a.	Bart et al. (US 2021/0287664 A1.). In this reference, Bart et al. disclose a method/a system for detecting alignment and misalignment in conversation (Bart et al. [0011] Automatically identifying misalignment in conversation is useful in a variety of applications. For example, in call centers, detection and analysis of misalignment between agents and customers can be used to improve performance. For example, the amount and frequency of misalignment can be used to score agents' performance. Determining the specific type of misalignment can be used as feedback to agents. Tracking of various measures of misalignment over time can help assess and improve the call center procedures and protocols. Quantifying alignment /misalignment allows, for example, determining whether a change to operating procedures improves customer understanding. Position of misalignment in a call helps understand customer issues; for example, misalignment at the beginning may indicate angry customers (issues with the product), misalignment at the end indicates dissatisfied customer (call center failed to resolve the problem). Change in alignment over time can be an indicator that the agent is successful in resolving, such as starting with a misaligned conversation but ending with an aligned conversation. The opposite could show that the agent is making things worse, [0015] A machine learning module 110 extracts cues 112-115 from the digital audio stream 106-109. In this example, the machine learning module 110 is shown as a neural network. It will be understood that a number of different machine learning algorithms may be used, and a multitude of different machine learning modules may be used at different levels of abstraction. The cues 112-115 may include any combination of latent topics, prosodic cues, textual representations etc., that can detect a misalignment in the conversation 100 between the first party 102 and the second party 104.) Bart et al. utilizes the supervised machine learning module in detecting the prosodic cue. Detecting misalignment involves detecting the prosodic cue that indicates anger, annoyance, confusion. However, Bart et al. does not teach and/or suggest extracting a plurality of first brain activity features from first electroencephalogram (EEG) signals generated in response to brain activity of the first user and the second user. Furthermore, Bart et al. does not detect alignment and/or misalignment in the brain activity based on the first and second brain active features. Thus, Bart et al. fail to teach and/or suggest the allowable subject matter noted above. 
b.	Lee et al. (“Computing vocal entrainment: A signal-derived PCA-based quantification scheme with application to affect analysis in married couple interaction.”) In this reference, Lee et al. quantifies the degree of vocal entrainment. The quantification the degree of vocal entrainment involves measuring the similarity of specific vocal characteristics between the interlocutors in a dialog (Lee et al. page 520 The proposal computational framework is a bottom-up approach utilizing automatically derived acoustic features to compute vocal entrainment levels. The formulation can be intuitively thought of as “computing how much people speech/sound like each other as the engage in conversation” captured by acoustic cues. We make a distinction between this intuition and the notion of “similarity in word usage” which is a different type of entrainment (i.e., lexical entrainment). Instead of computing synchrony measure on separate time series of acoustic features between interlocutors, we quantify the degree of vocal entrainment as the similarity between interlocutors’ vocal characteristic representation spaces The vocal characteristic space is constructed based on a set of parametrized raw acoustic feature streams using principal component analysis (PCA).) However, Lee et al. does not process the first and second brain activity features of the first and second users to determine if the brain activity of the first and second users is aligned or misaligned and generate display commands that cause at least one display device to render feedback images that indicate (i) if the speech from the first and second users exhibits positive or negative vocal entrainment and (ii) if the brain activity of the first and second users is aligned or misaligned. Thus, Lee et al. fail to teach and/or suggest the allowable subject matter noted above. 

c. 	Pérez et al. (“Brain-to-brain entrainment: EEG interbrain synchronization while speaking and listening.”) Pérez et al. proves that an enhanced synchronization between the EEG oscillator activity of listeners and speakers in delta, theta, alpha and beta frequency bands (Pérez et al. page We used an experimental set-up which is in line with the two-person neuroscience (2PN) methodological and conceptual framework. EEG activity was recorded simultaneously from a pair of subjects as they engaged in interchanging verbal information (15 dyads in total)). Pérez et al. also determines the brain-to-brain entrainment based on the speech-to-brain entrainment (Pérez et al. page 2 In order to determine the brain-to-brain entrainment mediated by speech-to-brain entrainment we first investigated the precise bands and sites showing statistically significant increases in phase synchronization (PLV) between the EEG signals and the amplitude envelops synchronizations) were examined separately for the Listener and the Speaker. However, Pérez et al. does not process the first and second speech-related features from the first user and the second user to determine if the speech from the first and second users exhibits positive or negative vocal entrainment and generate display commands that cause at least one display device to render feedback images that indicate (i) if the speech from the first and second users exhibits positive or negative vocal entrainment and (ii) if the brain activity of the first and second users is aligned or misaligned. Pérez et al. fail to teach and/or suggest the allowable subject matter noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655